DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 8, 2021 is acknowledged. Claims 2 and 4-16 remain pending. Claims 2, 4-12 and 14-16 were previously allowed and claim 13 was objected to for having a minor error. Applicant cancelled claims 3 and 17, and amended claim 13 to obviate the objection. 
Claim Interpretation
As indicated in the previous Office action, this application includes claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholders are not preceded by structural modifiers. Such claim limitations are: 
1) composition spread device in claims 2-17;
2) low temperature diffusion mixing device in claims 2-11, 13-17; and
3) integrated synthesis-characterization unit in claims 2, 3, 12 and 17. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, the corresponding structures are:
1) a deposition device (e.g. ultra-high vacuum and ultra-high precision ion beam sputtering device) capable of producing a high-throughput combinatorial materials composition spread, and a controller configured to control the deposition device to produce the composition spread;
2) a heating mechanism (e.g. radiation, hot plate, resistance heater, MoSi2-based atmosphere heater) configured to provide low temperature diffusion thermodynamic conditions; and
3) a heating source, an excitation source, and a signal collector.
Allowable Subject Matter
s 2 and 4-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Shan et al. (US 2008/0076679 A1) disclose an in-situ (see abstract) combinatorial synthesis apparatus, the apparatus comprising (see Figs. 2 and 4):
a composition spread device (ion gun and shutter/mask) for preparing a continuously graded or discrete composition spread (see [0009]) containing a plurality of samples located at a plurality of locations on a plane (substrate) (see [0022]); 
a low temperature diffusion mixing device (laser beam) for facilitating inter-diffusion of the plurality of samples (see [0024]); and
an integrated synthesis-characterization unit (e.g. quasi-monochromatic light, and photodetector) for heat treatment of the samples of the composition spread (see claim 5) in point-by-point scanning mode (see [0027]) at different thermodynamic conditions for phase formation (see [0029]), while characterizing properties (e.g. structures or compositions)* of the samples in an in-situ and real-time manner (see [0030]-[0031]). 
However, Shan et al. do not disclose: 
1) serially-arranged devices/units, and a sample transfer device configured to sequentially transfer a sample through each device/unit, as recited in independent claim 2; or
2) the specific arrangement of elements recited in independent claims 9 or 10.
With respect to independent claim 2, while Shan et al. disclose that at least a portion of post-deposition thermal activation and annealing can be performed ex-situ (see [0022]), Shan et al. do not disclose an embodiment in which the composition spread device, the low temperature diffusion mixing device, and the integrated synthesis-characterization unit are serially arranged, the apparatus further comprising a sample transfer device configured to transport the sample to sequentially through the devices/unit.   
With respect to independent clams 9 and 10, while Shan et al. disclose that the samples can be individually activated and annealed in a sequential manner (see [0028]), the excitation source illuminates more than one sample (see [0010]) and the signal collector receives light from more than one sample (see [0037]). .  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is made of record because it is considered pertinent to applicant's disclosure:
Prewer (US 2010/0120636 A1) discloses an apparatus for performing combinatorial synthesis and subsequent screening of synthesized molecules (see abstract), wherein a substrate is passed through successive stations to perform the synthesis and the screening (see abstract). However, the apparatus does not comprise the claimed composition spread device, low temperature diffusion mixing device, and an integrated synthesis-characterization unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797